Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 7, 2021

                                    No. 04-21-00135-CV

                  Herbert Lawrence POLINARD Jr. and Irene C. Polinard,
                                      Appellants

                                             v.

                                  James Paul TISDEL Jr.,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-04746
                       Honorable Mary Lou Alvarez, Judge Presiding

                                           ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

        We ORDER all costs of this appeal taxed against appellants, Herbert Lawrence Polinard
Jr. and Irene C. Polinard.

       It is so ORDERED on July 7, 2021.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court